 

Exhibit 10.1

 

Dental Cooperative

 

Affiliate Member Practice Purchase Agreement

 

This Affiliate Member Practice Purchase Agreement (the “Agreement”) is effective
on the date specified in Section 9.11, by and among DENTAL COOPERATIVE, INC., a
Utah corporation (“Dental Cooperative”); the Provider; and those natural
persons, if any, who own Provider (“Dentist(s)”), all as specified on the
Signature Page. THIS AGREEMENT SUPERCEDES ANY AND ALL PRE-EXISTING AGREEMENTS OR
UNDERSTANDINGS AMONG THE PARTIES, WHETHER IN WRITING OR OTHERWISE. ANY SEPARATE
WRITING PURPORTING TO ALTER THE UNDERSTANDINGS SET FORTH BELOW OR EXEMPT A
PROVIDER FROM ANY OF THE UNDERSTANDINGS BELOW MUST BE IN WRITING AND REFERENCE
EXPLICITLY THE INTENT TO MODIFY THIS AGREEMENT.

 

RECITALS

 

WHEREAS, Dental Cooperative has entered into the business of acquiring,
operating and selling dental practices of retiring dentists or dentists that are
relocating.

 

WHEREAS, Dental Cooperative is interested in acquiring the Dental Practice and
Provider is interested in selling the Dental Practice to Dental Cooperative.

 

WHEREAS, as consideration for the sale of the Dental Practice, Dental
Cooperative is willing to refer Provider to an entity selected by Dental
Cooperative for a loan to Provider in the amount of one-half of the Purchase
Price of the Dental Practice. Then, at the end of a five (5) year period, if the
Provider elects to complete the sale of the Dental Practice pursuant to the
terms of this Agreement, then the loan will have been repaid in full and the
remaining one-half of the purchase price will be paid to Provider.

 

WHEREAS, during this five (5) year period, Provider will independently manage
and maintain the Dental Practice, for which a percent of the margin relating to
the operating of the Dental Practice will be paid to Dentist(s) and a percent of
the margin will be retained by Dental Cooperative, all as further described in a
Management Agreement, to be executed contemporaneously herewith.

 

NOW, THEREFORE, in consideration of the mutual conditions, representations and
covenants contained herein, and for other good and valuable consideration, the
receipt and adequacy of which are hereby acknowledged, and intending to be
legally bound hereby, the parties agree as follows:

 

ARTICLE 1

DEFINITIONS

 

Section 1.1          Definitions. For purposes of this Agreement and each of the
Operative Documents (unless otherwise defined herein or therein), the following
terms shall have the following meanings:

 

 

“Approved Liabilities” has the meaning set forth in Section 3.5.

 

 

“Closing” and “Closing Date” have the respective meanings set forth in Article
6.

 

 

“Company” means Dental Patient Care America, Inc., the parent of Dental
Cooperative.

 

“Collections” means the gross revenues of the Dental Practice arising from the
sale of any and all services and/or products in a given period accounted for on
a cash basis, representing amounts paid by patients or by insurers or their
representatives for services or products and any other revenue of the Dental
Practice.

 

 

“Confidential Information” has the meaning set forth in Section 9.1.

 

 


--------------------------------------------------------------------------------



 

 

“Dental Office” means the location or facility specified on the Signature Page
(or in an attachment thereto) from which the Provider provides Dental Services.
This term will include, if applicable, mobile facilities.

 

“Dental Practice” means Provider’s business of providing Dental Services and all
tangible and intangible assets of that business, including but not limited to
cash on hand and accounts receivable, and all licenses and leaseholds needed for
the conduct of such business. The Dental Practice does not, however, include any
patient list or HIPPA (Health Information Portability and Privacy Act) protected
health information.

 

“Dental Professional” means any licensed dental professional working at a Dental
Practice, whether an independent contractor or employee, including any dentist,
dental hygienist, anesthetist and other such position for which licensure is
required by law, who is employed or otherwise retained by the Provider to
provide Dental Services to patients.

 

“Dental Services” means all dental and related health care services, including
without limitation, examination, diagnosis, preventive care, restoration,
surgery and other therapy.

 

 

“Dentist(s)” has the meaning noted in the introduction to this Agreement.

 

 

“Funding Notice” has the meaning set forth in Section 9.11.

 

“Guaranty” means the Guaranty to be executed and delivered by the Dentist(s),
the form of which is attached hereto as Exhibit “A”, which will assure and
guaranty the Provider’s compliance with this Agreement, including the transfer
of the Dental Cooperative Margin Allocation as described in the Management
Agreement.

 

 

“Indemnified Party” and “Indemnifying Party” have the meanings set forth in
Section 9.2(c).

 

“Lender” means the entity that makes the Loan. The lender will be an entity
identified by Dental Cooperative and reasonably acceptable to Dentist.

 

“Loan” means the cash sum loaned to Provider through the Promissory Note. The
loan will be in a principal amount equal to one-half of the purchase price of
the Dental Practice.

 

“Management Agreement” means the agreement to be executed contemporaneously
herewith whereby Provider will manage the Dental Practice.

 

“Market Price” means, as of a specific date, the average of the last reported
sale prices for the last fifteen trading days as officially reported by the
principal securities exchange on which the Company’s common stock is listed or
admitted to trading during said period, or, if the Company’s common stock is not
listed or admitted to trading on any national securities exchange during said
period, the average closing bid price of the common stock on the Nasdaq Stock
Market System or reported on the NASD’s OTC Bulletin Board or the Pink Sheets
or, if the Company’s common stock is not quoted on Nasdaq, the OTC Bulletin
Board or the Pink Sheets, as determined in good faith by resolution of the board
of directors of the Company, based on the best information available to it.

 

“Material Adverse Change” means any effect or change that would be (or could
reasonably be expected to be) materially adverse to the business, assets,
condition (financial or otherwise), operating results, operations, or business
prospects of the Dental Practice (regardless of whether or not such adverse
effect or changes can be or has been cured at any time or whether Dental
Cooperative has knowledge of such effect or changes on the date hereof or at any
time hereafter), including any adverse changes, event, development, or effect
arising from or relating to the taking of any action contemplated by this
Agreement and the other agreements contemplated hereby.

 

“Operative Document” means each of this Agreement, the Management Agreement, the
Guaranty, and every other document or certificate to be executed and delivered
between or among the parties listed on the signature page in connection with the
transactions described herein.

 

“Practice Valuation” means an amount selected by Provider which amount shall not
be greater than the amount of Collections during any consecutive twelve (12)
month period during the twenty-four (24) month period

 

2

 

 


--------------------------------------------------------------------------------



 

immediate prior to the Closing. The amount of the Practice Valuation is set
forth on the Signature Page of this Agreement.

 

“Promissory Note” means the promissory note that Provider will execute
evidencing Provider’s obligation to repay the Loan.

 

 

“Provider” has the meaning noted in the introduction to this Agreement.

 

“Transfer Date” means the date on which all right, title and interest in and to
the Dental Practice is transferred from Provider to Dental Cooperative.

 

ARTICLE 2

OPERATIVE DOCUMENTS AND LOAN DOCUMENTS

 

Concurrently with the execution of this Agreement, the Provider, Dental
Cooperative and the Dentist(s) agree to and will execute the Operative Documents
and other documents described below. Each of the Operative Documents is an
integral part of the agreement described herein, and the effectiveness of each
Operative Document is a condition to the effectiveness of this Agreement and the
other Operative Documents.

 

 

Section 2.1

Promissory Note and Loan Documents.

 

 

(a)

Dental Cooperative will refer a Loan to Provider; and

 

(b)         Provider will grant to Lender a first position security interest, if
required by Lender, in all assets and legal rights of the Dental Practice to
secure the Loan and Provider’s obligations thereunder; and

 

(c)          Dentist(s) will grant to Lender a first position security interest,
if required by Lender, in all of Dentist(s) rights and interest in Dentist(s)
shares/membership interest or other ownership interest in Provider to secure
Dentist(s) obligations under the Promissory Note and related loan documents.

 

(d)         The Dentist(s) will guaranty to Lender, if required by Lender, that
Provider will repay the Loan in full as and when due under the provisions of the
Promissory Note.

 

Section 2.2          Guaranty. The Dentists will guaranty Dental Cooperative
that the Provider will comply with the undertakings of this Agreement and the
Operative Documents, including, but not limited to, the transfer of the Dental
Cooperative Margin Allocation and other amounts payable to Dental Cooperative
under the Management Agreement.

 

 

ARTICLE 3

THE LOAN, TRANSFER OF RETAINED DENTAL COOPERATIVE MARGIN ALLOCATION AND
SATISFACTION OF LIABILITIES

 

Section 3.1            Advance and Payment of the Loan. The Loan will be
advanced to Provider at or following the Closing and will be evidenced by the
Promissory Note. The Loan will originate with the Lender.

 

The interest rate on the Loan will be set at the time of closing. The specific
terms governing payment of the Promissory Note will be contained in the
Promissory Note, the form of which will be provided by Lender.

 

Section 3.2           Transfer of Payments to Lender. Provider shall make
necessary arrangements that are reasonably acceptable to Lender to institute an
automatic transfer mechanism to transfer the monthly amounts that are payable to
Lender under the Loan. During the term of this Agreement, the amount of the
Dental Cooperative Margin Allocation to be transferred to Dental Cooperative
will be reduced by an amount equal to the monthly payments due by Provider to
Lender under the Loan.

 

 

3

 

 


--------------------------------------------------------------------------------



 

Section 3.3           Loan Repayment. The Loan will be due and payable according
to the terms of the Promissory Note.

 

Section 3.4            Principal Amount of the Loan. The principal amount of the
Loan shall be equal to fifty percent (50%) of the amount of the Practice
Valuation.

 

Section 3.5            Satisfaction of Liabilities. Except as otherwise agreed
in writing by the parties, Provider shall use such portion of the Loan proceeds
as is necessary to retire all liabilities relating to the Dental Practice,
except for current liabilities incurred in Provider’s ordinary course of
business of operating the Dental Practice and liabilities arising from equipment
and facilities leases relating directly to the Dental Practice (collective,
“Approved Liabilities”). Furthermore, Provider and Dentist(s) covenant that
during the term of this Agreement Provider shall not incur any liabilities nor
shall the assets of the Dental Practice become encumbered in any way by
obligations or liabilities that are not Approved Liabilities.

 

ARTICLE 4

SPECIAL COVENANTS OF NON-COMPETITION

AND NON-SOLICITATION

 

 

Section 4.1

Non-Competition.

 

(a)          Each of Dentist(s) and Provider agrees that, during the term of
this Agreement and for the twenty-four (24) months following the Transfer Date,
Dentist(s) and Provider shall not directly or indirectly engage in, manage,
operate, join, control or participate in the ownership, management, operation or
control of, or be employed or engaged or act as a consultant to or in any manner
by, any dental practice management business competing with Dental Cooperative.

 

(b)         Each of Dentist(s) agrees that, during the term of this Agreement
and for the twenty-four (24) months following the Transfer Date, Dentist(s)
shall not directly or indirectly provide Dental Services within a five mile
radius of the Dental Practice.

 

Section 4.2          Reasonableness of Restrictions. Each of Dentist(s) and
Provider has carefully read and considered the provisions of this Article 4 and,
having done so, agrees that the restrictions set forth in this Article contain
reasonable limitations as to time, geographical area, scope of activity to be
restrained, and do not impose a greater restraint than is necessary to protect
the goodwill or other legitimate business interests of Dental Cooperative. Each
of Dentist(s) and Provider further understands and agrees that, if at some later
date, a court of competent jurisdiction determines that the scope, duration or
geographic area of any covenant set forth in this Article is overbroad or
unenforceable for any reason, these covenants shall be reformed by the court to
the minimum extent necessary in order to make such covenants valid, legal and
enforceable under applicable law.

 

Section 4.3          Remedies. In the event of an actual or threatened breach of
the covenants in this Article 4 by Provider or Dentist(s), Dental Cooperative
shall be entitled to pursue such injunctive remedies as may be provided by law
or equity, without the necessity of posting a bond, cash or otherwise. The
foregoing injunctive relief shall be without prejudice and in addition to any
other action or remedy permitted to Dental Cooperative under this Agreement or
the Operative Documents or as otherwise permitted under the law.

 

ARTICLE 5

REPRESENTATIONS AND WARRANTIES

 

Section 5.1          Representations and Warranties of the Provider and
Dentist(s). Each of the Provider and Dentist(s), as applicable, hereby
represents and warrants to Dental Cooperative as of the Closing Date and
throughout the Term of this Agreement, as follows:

 

(a)         The Provider is a legal entity duly organized, validly existing and
in good standing under the laws of its state of organization and has all
requisite corporate, company or partnership power and authority (as applicable)
to enter into this Agreement and to consummate the transactions contemplated
hereby.

 

 

4

 

 


--------------------------------------------------------------------------------



 

(b)         Each of this Agreement and the other Operative Documents have been
duly executed and delivered by Provider, have been effectively authorized by all
necessary action, corporate or otherwise, and constitute a legal, valid and
binding obligation of Provider.

 

(c)          Appendix “1” to this Agreement is a listing of all real and
personal property owned or leased by Provider and used in the Dental Practice.
The Provider owns all of the real and personal property so listed free and clear
of any and all liens, leases, security interests, mortgages, pledges or other
encumbrances, except for encumbrances arising out of the transactions described
herein or otherwise as set forth in Appendix “1”.

 

(d)         There are no claims, disputes, actions, proceedings or
investigations of any nature pending or, to the Provider’s and Dentist(s)’s best
knowledge and belief, threatened, against or involving the Dentist(s) or the
Provider or any of their respective agents that relate in any way to the Dental
Practice or to Dental Services.

 

(e)          Appendix “2” is a list of all actual and potential claims required
to be disclosed by the Provider and Dentist(s) to their insurance carrier(s).
Neither the Provider nor Dentist(s) have been informed in writing by any
insurance carrier that any claims against the Provider or Dentist(s) alleging
dental malpractice are not fully covered by insurance, less any deductible.

 

(f)          To the best of the Provider’s knowledge, all consents, approvals,
authorizations and other requirements prescribed by any law that must be
obtained or satisfied by the Provider to operate the Dental Practice or to
execute and deliver this Agreement and the Operative Documents have been
obtained and satisfied. Provider shall provide evidence of such approvals and
authorizations if requested at the Closing.

 

(g)         The information provided by the Provider and Dentist(s) to Dental
Cooperative in this Agreement, or in any Appendix is true in all material
respects and includes all material information which is necessary or advisable
to make the statements and facts contained herein or therein, in light of the
circumstances in which they are made, not false or misleading. Copies of all
documents delivered or made available to Dental Cooperative pursuant to this
Agreement are or will be complete and accurate copies of such documents.

 

(h)         Appendix 3 is a complete and correct list of all material contracts,
obligations and commitments relating to the Dental Office and the Dental
Practice (whether written or oral), including without limitation all (i)
employment contracts, (ii) collective bargaining agreements, (iii) bonus,
pension, profit sharing, annuity, deferred compensation, retirement, stock
purchase, stock option, stock ownership, hospitalization, insurance and all
other employee benefit plans, and (iv) leases, mortgages, pledges, deeds of
trust, loans or credit agreements, contracts, and agreements not made in the
ordinary course of business that involve more than $2,500.00. Except as noted,
all such commitments are in full force and effect.

 

(i)          Appendix 4 contains all financial statements, tax returns, and
accounts receivable aging reports given to Dental Cooperative. The same are
true, correct and complete. Provider’s books of account have been kept in the
ordinary course of business in accordance with the Provider’s regular method of
accounting, reflect bona fide transactions, and fairly reflect items reportable
in accordance with that method of accounting. No Material Adverse Change has
occurred in the Provider or in the Dental Practice since the date of such
financial statements.

 

(j)          Provider and Dentist(s) have had an opportunity to consult with
their respective professional tax and legal advisors concerning this Agreement,
and the other Operative Documents.

 

(k)          To the best of Dentist(s)’s knowledge and belief, as of the date of
this Agreement and as of the Closing Date, Dentist(s) suffers from no
debilitating or degenerative disease that he has not disclosed to Dental
Cooperative, which illness or condition would, based on known medical
probabilities, make performance of Dentist(s)’s obligations under this Agreement
or the Management Agreement difficult or impossible.

 

Each of the Appendices attached to this Agreement shall be updated within thirty
(30) days as and if requested by Dental Cooperative. Upon the request of Dental
Cooperative, Provider shall make available copies of all agreements and
commitments referred to in this Section 5.1.

 

 

5

 

 


--------------------------------------------------------------------------------



 

Section 5.2          Representations and Warranties of Dental Cooperative.
Dental Cooperative hereby represents, warrants and covenants to the Provider as
follows:

 

(a)          Dental Cooperative is a corporation duly organized, validly
existing and in good standing under the laws of the State of Utah and has all
requisite corporate power and authority to enter into the Agreement and to
consummate the transactions contemplated hereby.

 

(b)         Each of this Agreement and the other Operative Documents has been
duly executed and delivered by Dental Cooperative, has been effectively
authorized by all necessary action, corporate or otherwise, and constitutes a
legal, valid and binding obligation of Dental Cooperative.

 

(c)          The execution and delivery of this Agreement and the other
Operative Documents, the consummation of the transactions contemplated hereby
and thereby, and the fulfillment of the terms hereof and thereof will not (i)
result in a material liability to Dental Cooperative, or (ii) result in a breach
of any of the terms or provisions of or constitute a default under or conflict
with, any material agreements, indenture or other instrument to which Dental
Cooperative is a party or by which it is bound, or any law applicable to Dental
Cooperative or (iii) provide a basis for the acceleration of any indebtedness,
liability or obligation of Dental Cooperative.

 

ARTICLE 6

CLOSING

 

Section 6.1           Closing. The Closing shall occur on the effective date, as
described in Section 9.11 hereof; provided that the Transfer Date shall be at
the time specified in Article 8. It is anticipated, however, that the Operative
Documents will be executed in advance of the Closing. The Closing may take place
in a single location or by means of overnight delivery services and in the form
of counterpart signature pages.

 

Section 6.2            Conditions to Closing. The parties’ duty to close shall
be subject to the fulfillment or waiver, on or before the Closing, of all of
conditions set forth below:

 

(a)          No claim, action, suit, investigation or other proceeding shall be
pending or threatened before any court or governmental agency that presents a
substantial risk of restraint or prohibition of the transaction contemplated by
this Agreement or any other Operative Document.

 

(b)          The representations and warranties of the parties hereto shall be
true and correct in all material respects, and the obligations and undertakings
of the parties to be performed prior thereto shall have been performed in all
material respects as of such time.

 

(c)          (i) the operation of the Dental Practice shall have been conducted
in the ordinary course of business, consistent with past practices, during any
period covered by this Affiliate Member Practice Purchase Agreement;

 

(ii) there shall not have occurred any damage, destruction or loss with respect
to Provider’s assets used in the Dental Practice, whether or not covered by
insurance; and

 

(iii) during any period covered by this Affiliate Member Practice Purchase
Agreement there shall not have occurred any other event or condition which has
had or which reasonably may be expected to have a materially adverse effect on
the value of the Dental Practice, on the operation of the Dental Office, or on
the ability of the Provider, Dentist(s) or Dental Cooperative to consummate the
transactions contemplated herein.

 

(d)          The parties shall have seen and approved, on or before the Closing
Date, each of the Operative Documents and all other needed instruments, fully
executed by them respectively.

 

(e)          Provider and Lender shall have entered into a written loan
agreement for the Loan to Provider.

 

Section 6.3           Grant of Stock Option at Closing. At Closing, the Company
will grant to the Provider stock options exercisable for 1,000,000 shares of the
Company’s common stock, which options shall be in

 

6

 

 


--------------------------------------------------------------------------------



 

substantially the same form as attached hereto as Appendix 6. The Provider is
deemed to make the representations and warranties set forth in Appendix 5 on the
date hereof and on each date the Provider gives written notice of its election
to acquire Company stock hereunder.

 

ARTICLE 7

DEFAULT

 

Section 7.1           Events of Default. Any one or more of the following events
or situations shall be regarded as an “Event of Default” under this Agreement,
provided that the defaults described in (c), (d), (j), and (k) shall not be
deemed actionable defaults until written notice of the default has been given by
the nondefaulting party, and there has been a failure by the defaulting party to
cure the default within 45 days following such notice.

 

(a)          Failure by Provider to pay any amount due under this Agreement or
under any other Operative Document within 15 days of its due date; provided that
Dental Cooperative may allow up to an additional 45 days with respect to this
Agreement only in the case of demonstrated economic need for such an extension.

 

(b)         Election of Dental Cooperative to terminate the Agreement as a
result of Declining Collections and/or Declining Margins, as such terms are
defined in the Management Agreement.

 

(c)          Dentist(s) or Provider on the one hand, or Dental Cooperative on
the other hand, fails to fulfill any obligation under this Agreement or any
other Operative Document.

 

(d)         Any of the representations and warranties made by Dentist(s) and
Provider, on the one hand, or Dental Cooperative on the other hand, proves to be
untrue or incorrect in any material respect when made, or omits to state a
material fact required to be stated in order to make such statements, in the
light of the circumstances under which made, not misleading on the date made;

 

(e)          Provider or Dentist(s) shall commence (by petition, application, or
otherwise) a voluntary case or other proceeding under the laws of any
jurisdiction seeking liquidation, reorganization, or other relief with respect
to Provider’s or Dentist(s)’s debts under any bankruptcy, insolvency, or other
similar law now or hereafter in effect, or seeking the appointment of a trustee,
self-trusteeship, receiver, custodian, or other similar official of any
substantial part of Provider’s or Dentist(s)’s property; or shall consent (by
answer or failure to answer, or otherwise) to any such relief or to the
appointment of or taking possession by any such official in an involuntary case
or other proceeding commenced against Provider or Dentist(s); or shall make an
assignment for the benefit of creditors; or shall generally not pay Provider’s
or Dentist(s)’s debts as they become due or not be able to pay such debts as
they become due; or admit in writing the inability to pay such debts as they
become due; or shall take any action to authorize any of the foregoing;

 

(f)           An involuntary case or other proceeding shall be commenced under
the laws of any jurisdiction against Provider or Dentist(s) seeking liquidation,
reorganization, or other relief with respect to Provider’s or Dentist(s)’s debts
under any bankruptcy, insolvency, or other similar law now or hereafter in
effect, or seeking the appointment of a trustee, receiver, custodian, or other
similar official any substantial part of Provider’s or Dentist(s)’s property and
such involuntary case or other proceeding shall remain undismissed and unstayed
for a period of sixty (60) days, or a trustee, receiver, custodian, or other
official shall be appointed in such involuntary case;

 

(g)          Entry of any judgment exceeding $10,000 entered against Provider or
Dentist(s) that shall not be discharged within thirty (30) days from entry;

 

(h)          An attachment, garnishment, execution, or other process is issued
or a lien is filed against any of the assets of the Dental Practice or against
Dentist(s)’ equity ownership in Provider, and shall encumber such assets in
excess of thirty (30) days;

 

(i)           Transfer (other than the granting of a security interest to
Lender) of an interest in any of the assets of the Dental Practice or of
Dentist(s)’s equity ownership in Provider without the prior written consent of
Dental Cooperative;

 

 

7

 

 


--------------------------------------------------------------------------------



 

(j)           Any of the assets of the Dental Practice are lost, stolen, or
materially damaged, the aggregate uninsured value of which is in excess of
$10,000; or

 

(k)          Failure of Provider or Dentist(s) to maintain licenses, permits,
and franchises necessary for operation of the Dental Practice.

 

Section 7.2            Cross Default. A breach or default of this Agreement by
either Provider or by Dentist(s) will be deemed a breach or default by both
Provider and Dentist(s). A breach or default of this Agreement by either
Provider or by Dentist(s) shall be considered a breach or default of the other
Operative Documents.

 

Section 7.3            Catastrophic Occurrences. In the event of an economic or
natural condition of such magnitude as to affect all businesses in the
geographic area of a Dental Practice, Dental Cooperative will implement
appropriate steps to mitigate the impact of such occurrence on the obligations
of both parties under this Agreement, but any such mitigating measures shall in
no way affect Provider’s and/or Dentist(s)’ obligations to Lender.

 

ARTICLE 8

TRANSFER OF DENTAL PRACTICE; TERMINATION; RENEWAL

 

Section 8.1            Term. The term of this Agreement will run for five (5)
years from the date of Closing, unless earlier terminated or extended in
accordance with this Agreement. This Agreement shall immediately terminate in
the event that Management Agreement is terminated.

 

 

Section 8.2

Times or Events Causing Termination of this Agreement.

 

(a)          Termination Upon An Event of Default. Upon an Event of Default the
nondefaulting party may terminate this Agreement by written notice, which
termination shall be effective as of the end of the month following the month in
which the notice of termination is sent.

 

(b)         Early Termination. If it is not in continuing default under this
Agreement, Provider may terminate this Agreement and all the Operative Documents
at any time by giving Dental Cooperative no less than ninety (90) days advance
written notice of intent to do so and by paying in full any and all outstanding
and unpaid or accrued and unpaid Dental Cooperative Margin Allocation and other
amounts owing to Dental Cooperative.

 

(c)          Executory Patient Contracts. Any contract with any patient entered
into by Provider during the term of this Agreement shall be subject to the
margin allocation and quality control provisions of the Management Agreement
notwithstanding a termination of this Agreement takes place during the executory
term of such a patient contract. Communications between Provider or Dentist(s)
and a patient subject to such an executory contract will not be subject to the
non-compete and non-solicitation provisions of Article 4, but only to the extent
reasonably necessary to effect the completion of the contract services.

 

Section 8.3           Effects of Termination; Payment of Practice Valuation;
Transfer of Dental Practice.

 

(a)         Guaranty. Upon termination of this Agreement, any and all amounts
earned by Dental Cooperative to the date of termination, including those fees
provided for in the Management Agreement will be promptly paid to Dental
Cooperative. The Guaranty also stands to secure these amounts. As and when all
amounts due and owing to Dental Cooperative have been paid or otherwise
satisfied, following a termination of this Agreement, the Guaranty will be
deemed null and void and these documents will be surrendered to Provider.

 

(b)         Advances or Expenses. To the extent Dental Cooperative has advanced
any funds or paid any expenses of the Dental Practice as of the date of
termination of this Agreement, including but not limited to any payments made
under the Loan on Provider’s behalf, such amounts will be repaid by Provider.

 

(c)          Dentist(s) Options Upon Termination on the Five (5) Year
Anniversary of the Closing Date. If the Agreement is not terminated prior to the
five (5) year anniversary of the Closing date and subject to 8.3(d) below, then
the Dentist(s) may elect one of the following three options:

 

 

8

 

 


--------------------------------------------------------------------------------



 

(i)           Provider may accept a cash payment in the amount of fifty percent
(50%) of the Practice Valuation (the “Final Cash Purchase Payment”), the Loan
shall have been repaid in full out of the Dental Cooperative Margin Allocation,
any applicable Stock Allocation shall have been advanced to the Provider and the
Provider shall transfer all right, title and interest in and to the Dental
Practice to Dental Cooperative or its nominee. Any transfer of the Dental
Practice shall be on terms and conditions that are reasonably satisfactory to
Dental Cooperative. If there has been a Material Adverse Change in the Dental
Practice since the Closing, then Provider may not elect this alternative without
the consent of Dental Cooperative, which consent may be withheld in the sole and
absolute discretion of Dental Cooperative.

 

(ii)          Provider may defer the final cash payment and transfer of the
Dental Practice and continue to manage and maintain the Dental Practice for as
long as Provider wishes, provided that Provider maintains the Dental Practice in
full accordance with this and the Management Service Agreement, and notifies the
Company not less than six (6) months prior to the date Provider wishes to accept
the final cash payment and transfer the Dental Practice to Dental Cooperative as
described in 8.3(c)(i) above. During such extended term, the “Dental Cooperative
Margin Allocation” shall be fifteen (15%) of the Margin, but not less than
fifteen (15%) of the Minimum Margin.

(iii)        Provider may retain Dental Practice, no further amounts shall be
owed or become payable by Dental Cooperative to Provider or Dentist(s) in
connection with this Agreement, and Provider shall not be obligated to transfer
the Dental Cooperative.

 

(iv)         Provider may retain Dental Practice and enter into another
Affiliate Member Practice Purchase Agreement with Dental Cooperative on such
terms and conditions as the parties may hereafter agree, in their sole
discretion, and no further amounts shall be owed or become payable by Dental
Cooperative to Provider or Dentist(s) in connection with this Agreement.

 

 

(d)

Stock Payment Option.

 

(i)           Notwithstanding Section 8.3(c), on each of the first four annual
anniversary dates of this Agreement Provider may elect to receive restricted
stock of the Company with a Market Price on the annual anniversary date in
question equal to twelve and one-half percent of the Practice Valuation.
Dentist(s) electing to receive Company stock pursuant to this paragraph must
give written notice to the Company of the Dentist(s) election to receive Company
stock at least thirty days prior to the annual anniversary date in question. Any
stock certificates issued to Provider pursuant to this Section 8.3(c) shall bear
on their face a legend indicating the restrictions imposed by this Agreement.

 

(ii)          Should the Provider elect the option described under Section
8.3(c)(i) on the five (5) year anniversary date of this Agreement, then the
Final Cash Purchase Payment will be reduced by an amount equal to twelve and
one-half percent (12.5%) of the Practice Valuation for each time that Provider
elected to received Company stock on an annual anniversary of this Agreement and
the provisions of Section 8.3(c)(i), as applicable, shall otherwise remain
unaltered. For example, if the Practice Valuation was $1,000,000 and the
Provider elected to receive Company stock on the first and third anniversary
dates of this Agreement, then the Final Cash Purchase Payment would be reduced
to $250,000.

 

(iii)         Should the Provider elect the option described under Section
8.3(c)(ii) or 8.3(c)(iii), on the five (5) year anniversary date of this
Agreement, then any Company stock that was issued to Provider pursuant to
Section 8.3(d)(1) shall be returned to the Company for cancellation and the
provisions of either Section 8.3(c)(ii) or 8.3(c)(iii), as selected by Provider,
shall otherwise remain unaltered.

 

(iiii)       The Provider electing to receive Company stock under this Agreement
is deemed to make the representations and warranties set forth in Appendix 5 on
each occasion that Provider gives written notice of its election to acquire
Company stock hereunder.

 

 

(e)

Termination Prior to Five (5) Year Anniversary of the Closing Date.

(i)           In the event of the death of the Dentist and where Provider has
maintained the life insurance policy as required by Management Agreement, then,
for purposes of Section 8.3(c), the requirement that this Agreement shall have
been in effect for a five (5) year period shall be waived and Provider will be
deemed to have elected to sell the Dental Practice under the option described in
Section 8.3(c)(i).

 

9

 

 


--------------------------------------------------------------------------------



 

 

(ii)          In the event that (i) Dentist is called to serve a full time
mission for the Church of Jesus Christ of Latter-Day Saints, (ii) the mission is
for a period of 24 months or longer, and (iii) the mission call is not initiated
by Dentist, then, for purposes of Section 8.3(c), the requirement that this
Agreement shall have been in effect for a five (5) year period shall be waived
and Provider will be deemed to have elected to sell the Dental Practice under
the option described in Section 8.3(c)(i). In addition, the options granted to
Provider pursuant to Section 6.3 shall continue to vest over the time periods
described in the option grant.

 

(f)          Stock Bonus. In the event that Dental Cooperative acquires the
Dental Practice and Provider makes the election set forth in Section 8.3(c)(i),
then Dental Cooperative will issue to Provider restricted stock of the Company
with a Market Price on the date that title to the Dental Practice is transferred
to Dental Cooperative equal to the eight percent (8%) of Collections during the
one year period immediately prior to the transfer of the Dental Practice to
Dental Cooperative or its nominees.

 

(g)         Non-Compete and Non Solicitation Provisions. If this Agreement is
terminated by Provider after the first year following Closing for an unremedied
breach or default by Dental Cooperative, the provisions of Article 4 regarding
non-compete and non-solicitation shall not continue in force after the
termination of this Agreement and the other Operative Documents; provided that
in any dispute between the parties concerning any breach or default under this
Agreement, the terms of Article 4 shall continue in force and effect pending the
final decision of a court of competent jurisdiction.

 

Section 8.4           Operative Documents Independent. Any termination of this
Agreement shall not terminate the Guaranty, or other Operative Documents unless
expressly provided in this Agreement or as separately agreed in writing between
the parties. The Promissory Note and related loan documents are independent of
the Purchase Agreement and other Operative Documents and, as such, are governed
solely by the terms set forth in such loan documents.

 

ARTICLE 9

GENERAL PROVISIONS

 

 

Section 9.1

Confidentiality.

 

(a)          Provider Confidential Information. Dental Cooperative shall protect
all Confidential Information of the Provider and Dentist(s) that it learns or
receives, directly or indirectly, in connection with the transactions or
relationships contemplated herein, and shall not use the same for its own
benefit or the benefit of others except as contemplated in this Agreement.
Dental Cooperative shall not disclose any Confidential Information to anyone
other than Provider and Dentist(s) except with the express written consent of
Provider and Dentist(s). Notwithstanding the foregoing restrictions, Dental
Cooperative may use and disclose any information to the extent required by
applicable law or by an order of any court or other governmental authority, but
only after Provider and Dentist(s) have been so notified and have had the
opportunity, if possible, to obtain reasonable protection for such information
in connection with such disclosure. Dental Cooperative may also, under agreement
of confidentiality, disclose Confidential Information to its counsel,
accountants, potential financing sources and others assisting them, to the
extent necessary to obtain such assistance.

 

(b)         Dental Cooperative Confidential Information. Each of Provider and
Dentist(s) shall, and shall cause their respective consultants, advisors,
representatives and every entity controlled by them to, keep and maintain in
strictest confidence, and shall not use for their benefit or the benefit of
others except in connection with the business and affairs of Dental Cooperative,
all Confidential Information (as defined below) of Dental Cooperative that
Provider and Dentist(s) learn or receive, directly or indirectly, in connection
with the transactions or relationships contemplated herein. Each of Provider and
Dentist(s) shall not disclose any Confidential Information to anyone outside of
Dental Cooperative except with Dental Cooperative’s express written consent.
Notwithstanding the foregoing restrictions, Provider and Dentist(s) may use and
disclose any information to the extent required by applicable law or an order of
any court or other governmental authority, but only after Dental Cooperative has
been so notified and have had the opportunity, if possible, to obtain reasonable
protection for such information in connection with such disclosure. Provider and
Dentist(s) may also, under agreement of confidentiality, disclose Confidential
Information to their respective counsel, accountants, potential financing

 

10

 

 


--------------------------------------------------------------------------------



 

sources and others assisting them with respect to the transactions contemplated
hereby, to the extent necessary to obtain such assistance.

 

(c)          Confidential Information Defined. The term “Confidential
Information” means (i) all information with respect to (w) Collections, (x)
profit or loss figures, (y) customers, clients, suppliers, sources of supply and
customer lists, and (z) trade secrets of Dental Cooperative or Provider; (ii)
any information relating to the contracts, agreements, business plans, budgets
or results of operations, or any other financial information of a party, to the
extent such information has not been made available to the public by that party;
and (iii) any other information marked or noted to be confidential by the party
at the time of disclosure; provided, however, that the term “Confidential
Information” shall not include any information (w) that was known to the other
party prior to the date hereof; (x) that is or becomes generally known to the
public through sources independent of the other party and through no fault of
the other party, (y) that is available or becomes available to the other party
from a third party who has a right to disclose it to the other party, or (z)
that is independently developed or acquired by the other party without reliance
in any way upon the disclosing party’s Confidential Information.

 

 

Section 9.2

Indemnification.

 

(a)          By Provider and Dentist(s). Provider and Dentist(s), jointly and
severally and in solido, shall indemnify, defend and hold Dental Cooperative,
its directors, officers, employees and representatives harmless from and against
any losses, liabilities, damages, costs (including without limitation, court
costs) and expenses (including without limitation, reasonably attorneys’ fees)
that Dental Cooperative incurs as a result of, or with respect to (i) any
misrepresentation or breach of warranty by Provider or Dentist under this
Agreement, and (ii) any breach by Provider or Dentist(s) of, or any failure by
Provider or Dentist(s) to perform, any covenant or agreement required to be
performed by Provider or Dentist(s) under this Agreement.

 

(b)          By Dental Cooperative. Dental Cooperative shall indemnify, defend
and hold Provider, its directors, officers, employees and representatives,
including Dentist(s), harmless from and against any losses, liabilities,
damages, costs (including without limitation, court costs) and expenses
(including without limitation, reasonably attorneys’ fees) that Provider or
Dentist(s) incur as a result of, or with respect to (i) any misrepresentation or
breach of warranty by Dental Cooperative under this Agreement, and (ii) any
breach by Dental Cooperative of, or any failure by Dental Cooperative to
perform, any covenant or agreement required to be performed by Dental
Cooperative under this Agreement.

 

(c)          Notice and Control of Litigation. If any claim or liability is
asserted in writing by a third party against a party entitled to indemnification
under this Section (the “Indemnified Party”) that would give rise to a claim
under this Section, the Indemnified Party shall notify the person giving the
indemnity (“Indemnifying Party”) in writing of the same within fifteen (15) days
of receipt of such written assertion of a claim or liability. The Indemnifying
party shall have the right to defend a claim and control the defense, settlement
and prosecution of any litigation. If the Indemnifying Party, within ten (10)
days after notice of such claim, fails to defend such claim, the Indemnifying
Party will (upon further notice to the Indemnifying Party) have the right to
undertake the defense, comprise or settlement of such claim on behalf of and for
the account and at the risk of the Indemnifying Party.

 

Section 9.3           General Construction Principles. Words in any gender are
deemed to include the other genders. The singular is deemed to include the
plural and vice versa. The headings and underlined paragraph titles are for
guidance only and have no significance in the interpretation of this Agreement.

 

Section 9.4           Binding Effect. This Agreement is binding on and will
inure to the benefit of the parties and their respective successors and assigns.

 

Section 9.5           Notices. Any notices, payment, demand or communication
required or permitted to be given to any party by any provision of this
Agreement shall be in writing and sent by hand delivery or overnight courier to
the following addresses or to replacement addresses provided by notice under
this Section 9.5. Any such notice shall be deemed to be delivered, given and
received as of the date it is delivered into the hands of the agent who will
affect delivery.

 

 

(a)

Notices to Dental Cooperative:

 

Attention President

 

 

 

11

 

 


--------------------------------------------------------------------------------



 

 

 

2150 South 1300 East, Suite 500

 

Salt Lake City, Utah 84106

 

 

 

(b)

Notices to Provider

 

 

[address provided on Signature Page]

 

 

(c)

Notices to Dentist(s)

 

 

[address provided on Signature Page]

 

Section 9.6           Further Assurances. Each party hereto agrees to perform
such further acts, and to execute, acknowledge and deliver such documents, as
may be reasonably necessary, appropriate or desirable to carry out the
provisions and intent of this Agreement and the other Operative Documents.

 

Section 9.7           Governing Law. The internal laws of Utah (without
reference to the conflict of law principles thereof) shall govern the validity
of this Agreement and the construction of its terms.

 

Section 9.8           Dispute Resolution. Any dispute arising under this
Agreement that cannot be resolved between the parties shall be submitted to
binding under the auspices of the American Arbitration Association with venue of
the arbitration in Salt Lake City, Utah. A single independent arbitrator shall
be appointed through the AAA’s normal selection procedures. The costs of the
arbitration assessed by AAA shall be split evenly among the parties to the
dispute regardless of the outcome of the arbitration. The AAA’s Commercial
Arbitration Rules will govern the proceeding. No attorneys fees or costs of any
party may be awarded in the arbitration of any dispute. It is the intent of the
parties to resolve disputes without incentive to any party.

 

Section 9.9           Counterpart Execution. This Agreement may be executed in
any number of counterparts with the same effect as if all of the Parties hereto
had signed the same document. All counterparts shall be construed together and
shall constitute one agreement.

 

Section 9.10 Entire Agreement. This Agreement and the other Operative Documents
contain the entire agreement among the parties and there can be no modification
or variance other than in a separate agreement in writing signed by all parties.

 

Section 9.11 Effective Date of Agreement. This Agreement shall not become
effective until (i) Provider has entered into a written loan agreement for the
Loan (the “Funding Notice”), and (ii) Provider elects, in Provider’s sole
discretion and after receipt of the Funding Notice, to cause this Agreement to
become effective which election must occur within five (5) business days after
Provider receives the Funding Notice. If Provider does not obtain the Loan or if
Provider does not elect to proceed after receiving the Funding Notice, then this
Agreement shall become null, void and of no further force or effect.

 

Section 9.12 Excluded Information. Provider shall not disclose to Dental
Cooperative any HIPPA protected health information where such disclosure would
result in a violation of the HIPPA privacy rules.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

12

 

 


--------------------------------------------------------------------------------



 

SIGNATURE PAGE TO Affiliate Member Practice Purchase Agreement

 

Lowell K. Anderson DMD PC.                    

Dr. Lowell K. Anderson    

Name of Provider

Name of Dentist(s)

 

 

PC; Utah                                                           

                    

Type of legal entity and state of organization

Name of Dentist(s )

 

(Any additional notice addresses are on an attached sheet)

7138 S. Highland Drive______

 

Salt Lake City, Utah 84121________________

______________________________________

Address of Dental Office

(Any additional locations are specified on an attached sheet)

 

Practice Valuation

$1,200,000;

(one month) $100,000

 

Loan Amount $600,000    

 

Generalist? ______

Specialist? __x_____

 

Check one

 

 

Closing Date __________________________

 

Term of Agreement: 5 years

Termination Date:______________

 

 

IN WITNESS WHEREOF, the parties have executed this Agreement as of

 

May 15, 2007.

 

(date)

 

 

DENTAL COOPERATIVE, INC.

 

 

By: /s/ Marlon R. Berrett                                               

 

Name: Marlon R. Berrett

 

 

Title : President

 

 

 

"PROVIDER"

Lowell K. Anderson DMD PC.

 

 

By: /s/ Lowell K. Anderson                                          

 

Name: Dr. Lowell K. Anderson

 

 

Title: President

 

 

 

 

“DENTIST(S)”

X /s/ Lowell K. Anderson                                               

 

Dr. Lowell K. Anderson

 

 

 

X_________________________________________

 

 

13

 

 


--------------------------------------------------------------------------------



 

 

EXHIBIT “A”

TO

AFFILIATE MEMBER PRACTICE PURCHASE AGREEMENT

 

Form of Guaranty

 

 

 

[see attached]

 

 


--------------------------------------------------------------------------------



 

 

Dental Cooperative, Inc.

 

 

GUARANTY

 

In consideration of the benefits to accrue to the undersigned under the
Affiliate Member Practice Purchase Agreement (the “Member Agreement”) by and
between the Guarantor(s) (identified below), Provider (identified below) and
Dental Cooperative, Inc. (“Dental Cooperative”), of even date herewith, the
undersigned Guarantor(s) hereby jointly and severally and absolutely and
unconditionally, guarantee to Dental Cooperative the prompt payment and
performance when due, and at all times thereafter, of all of Provider’s
Obligations (defined below), including all costs, attorney’s fees and expenses
that may be incurred by Dental Cooperative by reason of the Provider’s default
in the payment of such Obligations or the default of the undersigned hereunder.

 

The obligations guaranteed herein (the “Obligations”) shall include, without
limitation, all Provider’s obligations under the Member Agreement, Management
Agreement (as defined in the Member Agreement) and all documents executed
pursuant thereto, including but not limited to Dental Cooperative Margin
Allocation due to Dental Cooperative, and any and all other indebtedness and/or
obligations (now or at any time in the future) owing to Dental Cooperative by
Provider, whether or not evidenced by a note or notes, incurred on open account
or pursuant to leases or subleases of real or personal property, bills
receivable, drafts and overdrafts, checks, other instruments or evidences of
indebtedness, discounts for cash and other debt, whether or not jointly owed
with others, direct or indirect, absolute or contingent, liquidated or
unliquidated, and whether or not from time-to-time decreased or extinguished and
later increased, created, or incurred.

 

This is an absolute and continuing guarantee of payment in any event and shall
not terminate until Dental Cooperative has been paid in full the total amount of
the Obligations and Provider has performed all obligations now or hereafter
owing to Dental Cooperative. HOWEVER, ONCE PROVIDER HAS SATISFIED ALL
OUTSTANDING OBLIGATIONS TO DENTAL COOPERATIVE, AS OUTLINED IN THE MEMBER
AGREEMENT AND MANAGEMENT AGREEMENT, THIS GUARANTY SHALL BE VOID AND OF NO
FURTHER EFFECT.

 

The undersigned agrees that the liability of the undersigned under this Guaranty
shall not be released, diminished, impaired, reduced or affected by:

 

 

(a)

The taking or accepting of any other security or guaranty for the payment or
performance of any or all of the Obligations;

 

 

(b)

Any release, surrender, exchange, subordination, loss or waiver of any security
for the Obligations;

 

 

(c)

Any partial release of the liability of the undersigned or any of them hereunder
or under any other instrument executed in connection with or as security for the
Obligations;

 

 

(d)

The dissolution, liquidation, insolvency, bankruptcy, discharge, disability or
lack of corporate power of the Provider, the undersigned, or any party at any
time liable for the payment of any or all of the Obligations, whether now
existing or hereafter occurring;

 

 

(e)

Any renewal, extension, amendment, modification and/or rearrangement of the
terms of payment of any or all of the Obligations or the performance of any
covenants contained in any instrument executed in connection with or as security
for the Obligations, either with or without notice to or consent of the
undersigned, or any adjustment, indulgence, forbearance or compromise that may
be granted or given by Dental Cooperative to any party;

 

 

(f)

Any neglect, delay, omission, failure or refusal of Dental Cooperative to take
or prosecute any action for the collection of the Obligation or to foreclose or
take or prosecute any action in connection with any security for the
Obligations;

 

 

(g)

The sale, encumbrance or transfer of the Provider’s interest in any security for
the Obligations;

 

 

(h)

Any failure of Dental Cooperative to notify the undersigned of any of the
foregoing actions or events or any new agreement between Dental Cooperative and
the Provider, it being understood that Dental Cooperative shall not be required
to give the undersigned any notice of any kind under any circumstances
whatsoever with respect to or in connection with the Obligations hereby
guaranteed.

 

 


--------------------------------------------------------------------------------



 

 

In the event of default in payment or performance by the Provider, the
undersigned agrees that Dental Cooperative may first proceed against the
undersigned pursuant to this Guaranty and against any security given by the
undersigned in connection herewith to satisfy the Obligations, without first
having to proceed against the Provider or exhaust or liquidate any security
which may have been given to Dental Cooperative by the Provider, the undersigned
or any other person.

 

The undersigned hereby waives notice of acceptance hereof and the presentment,
demand, protest and notice of nonpayment or nonperformance or protest as to any
note or obligation signed, accepted or delivered to Dental Cooperative by the
Provider, and the undersigned waives all setoffs and counterclaims. Payment and
performance by the undersigned hereunder shall not entitle the undersigned, by
subrogation or otherwise, to any payment by the Provider except after Dental
Cooperative has received full payment and performance of all amounts and
Obligations to be paid and performed by the Provider contingently, absolutely or
otherwise to Dental Cooperative. Any rights which the undersigned might now or
hereafter hold against the Provider are and will remain subordinate, junior and
inferior to all rights which Dental Cooperative now or hereafter has against the
Provider.

 

This Guaranty shall be binding on the undersigned, his heirs, personal
representatives, successors and assigns, and shall inure to the benefit of
Dental Cooperative, as well as Dental Cooperative’s successors and assigns. All
of Dental Cooperative’s rights hereunder shall be cumulative, and not
alternative.

 

The undersigned consents to the assignment of all or any portion of Dental
Cooperative’s rights hereunder in connection with any assignment of its rights
against the Provider without notice to the undersigned.

 

 

This Guaranty shall be governed by, and construed according to, the internal
laws of the State of Utah.

 

The undersigned agrees that he will not be relieved of any of his obligations
hereunder by reason of any permitted sale or other disposition of all or any
part of his interest in the Provider or by any act of any kind or character,
other than the full payment and performance by the Provider of all obligations
guaranteed hereunder.

 

Notwithstanding anything to the contrary in this Guaranty, the undersigned
hereby irrevocably waives all rights he may have at law or in equity (including,
without limitation, any law subrogating the undersigned to Dental Cooperative’s
rights) to seek contribution, indemnification, or any other form of
reimbursement from Provider, any other guarantor, or any person now or hereafter
primarily or secondarily liable for any obligations of Provider to Dental
Cooperative, for any disbursement made by the undersigned under or in connection
with this Guaranty or otherwise.

 

It is understood that Dental Cooperative if required by the Lender will enter
into a subordination agreement with Lender (as defined in the Member Agreement)
whereby Dental Cooperative subordinates its rights granted hereunder to the
rights of Lender under the Loan (as defined in the Member Agreement).

 

THE UNDERSIGNED HAS READ THIS GUARANTY AND HAS HAD THE OPPORTUNITY TO CONSULT
WITH AN ATTORNEY OF HIS CHOICE REGARDING ITS TERMS. BY SIGNING BELOW, THE
UNDERSIGNED ACKNOWLEDGES RECEIPT OF A COPY OF THIS GUARANTY.

 

EXECUTED AS OF __________________________.

 

 

NAME OF PROVIDER:

Lowell K. Anderson DMD PC.                          

 

Print Name of Provider

 

 

“GUARANTOR(S)”

 

 

_________________________________

Dr. Lowell K. Anderson

 

Address:

_7138 S. Highland Drive

Salt Lake City, Utah 84121

 

 

 

_________________________________

 

 

Address:

_________________________________

_________________________________

 

 

 

2

 


--------------------------------------------------------------------------------



 

 

APPENDIX 1

TO AFFILIATE MEMBER PRACTICE PURCHASE AGREEMENT

 

Listing of Real and Personal Property Owned or Leased by Provider

And Used in the Dental Practice

Including Liens, Security Interests and Encumbrances on Item Listed

 

 

 

[to be completed]

 

 


--------------------------------------------------------------------------------



 

 

APPENDIX 2

TO AFFILIATE MEMBER PRACTICE PURCHASE AGREEMENT

 

Listing of Claims, Disputes, Actions and Proceedings Involving Dentist(s) or
Provider

 

 

 

[to be completed]

 


--------------------------------------------------------------------------------



 

 

APPENDIX 3

TO AFFILIATE MEMBER PRACTICE PURCHASE AGREEMENT

 

Listing of Material Contracts Involving the Dental Practice

 

 

 

[to be completed]

 

 


--------------------------------------------------------------------------------



 

 

APPENDIX 4

TO AFFILIATE MEMBER PRACTICE PURCHASE AGREEMENT

 

Financial Statements and Tax Returns of Provider (for two most recent years);

Accounts Receivable Aging Report for the Dental Practice

 

[to be completed]

 


--------------------------------------------------------------------------------



 

 

APPENDIX 5

REPRESENTATIONS AND WARRANTIES IN CONNECTION WITH THE ACQUISITION OF COMPANY
STOCK

 

 

Provider hereby represents and warrants that:

 

(a)          Provider’s representations are complete and accurate to the best of
Provider’s knowledge, and the Company may rely upon them. Provider will notify
the Company immediately if any material change occurs in any of this information
before grant of option and/or the issuance of Company shares to Provider
(individually and collectively, the “Shares”).

 

(b)          Provider is able to bear the economic risk of an investment in the
Shares for an indefinite period of time, can afford the loss of the entire
investment in the Shares, and will, after making an investment in the Shares,
have sufficient means of providing for Provider’s current needs and possible
future contingencies. Additionally, Provider’s overall commitment to investments
that are not readily marketable is not disproportionate to Provider’s net worth
and that the acquisition of the Shares will not cause such overall commitment to
become excessive.

 

(c)          The Shares will not be sold by Provider without registration under
applicable securities acts or a proper exemption from such registration.

 

(d)          The Shares are being acquired for Provider’s own accounts and risk,
for investment purposes, and not on behalf of any other person or with a view
to, or for resale in connection with, any distribution thereof within the
meaning of the Securities Act of 1933. Provider is are aware that there are
substantial restrictions on the transferability of the Shares.

 

(e)          Provider has had access to any and all information concerning the
Company that Provider and Provider’s financial, tax and legal advisors required
or considered necessary to make a proper evaluation of this investment.
Specifically, Provider has had the opportunity to review and has received a copy
of the Company’s most recent annual report on Form 10-KSB and all subsequent
filings by the Company with the Securities and Exchange Commission (the “
Securities Filings”). In making the decision to acquire the Shares, Provider and
its advisers have relied solely upon the Securities Filings and their own
independent investigations, and fully understand that there are no guarantees,
assurances or promises in connection with any investment hereunder and
understand that the particular tax consequences arising from this investment in
the Company will depend upon its individual circumstances. Provider further
understands that no opinion is being given as to any securities or tax matters
involving this transaction.

 

(f)           All of the representations and warranties of Provider contained
herein and all information furnished by Provider to the Company are true,
correct and complete in all respects, and Provider agree to notify the Company
immediately of any change in any representation, warranty or other information
set forth herein.

 

(g)          Provider also understands and agrees that stop transfer
instructions relating to the Shares will be placed in the Company’s stock
transfer ledger, and that the certificates evidencing the Shares sold will bear
legends in substantially the following form:

 

The securities represented by this certificate have not been registered under
the Securities Act of 1933 (the “Act”) and are “restricted securities” as that
term is defined in Rule 144 under the Act. The securities may not be offered for
sale, sold or otherwise transferred except pursuant to an effective registration
statement under the Act or pursuant to an exemption from registration under the
Act, the availability of which is to be established to the satisfaction of the
Company.

 

The securities represented by this Certificate evidenced hereby are subject to a
stock cancellation arrangement (a copy of which may be obtained upon written
request from the issuer), and by accepting any interest in such shares the
person accepting such interest shall be deemed to agree to and shall become
bound by all the provisions of that arrangement.

 

(h)          Provider knows that the Shares subscribed for herein are offered
and sold pursuant to exemptions from registration under the Securities Act of
1933, and state securities law based, in part, on these warranties and

 


--------------------------------------------------------------------------------



 

representations, which are the very essence of this Agreement, and constitute a
material part of the bargained-for consideration without which this Agreement
would not have been executed.

 

(i)           Provider has the capacity to protect Provider’s own interest in
connection with this transaction or has a pre-existing personal or business
relationship with the Company or one or more of its officers, directors or
controlling persons consisting of personal or business contacts of a nature and
duration such as would enable a reasonably prudent purchaser to be aware of the
character, business acumen and general business and financial circumstances of
such person with whom such relationship exists.

 

(j)           The Shares were not offered to Provider by way of general
solicitation or general advertising and at no time was Provider presented with
or solicited by means of any leaflet, public promotional meeting, circular,
newspaper or magazine article, radio or television advertisement.

 

 

(k)

Provider is an “accredited investor” as defined under Rule 501 of Regulation D.

 

 

2

 

 


--------------------------------------------------------------------------------



 

 

APPENDIX 6

FORM OF STOCK OPTION

 

[to be completed]

 

 

 

 

 